F I L E D
                                                                                  United States Court of Appeals
                                                                                          Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                                           OCT 28 1997
                                       TENTH CIRCUIT
                                                                                     PATRICK FISHER
                                                                                                Clerk

 TYRONE PETER DARKS,

            Plaintiff - Appellant,
 v.
                                                                   No. 97-7036
 FRANK KEATING, Governor of                                  (D.C. No. 96-CV-166-S)
 Oklahoma; DREW EDMONDSON,                                (Eastern District of Oklahoma)
 Oklahoma State Attorney General;
 STATE OF OKLAHOMA,

            Defendants - Appellees.


                                 ORDER AND JUDGMENT *


Before TACHA, BALDOCK and LUCERO, Circuit Judges.


        Upon careful consideration of the record, the briefs of the parties, the

district court’s order, and the applicable law, we AFFIRM for substantially the

reasons stated in the district court’s order.

        The mandate shall issue forthwith.

                                                ENTERED FOR THE COURT

                                                Carlos F. Lucero
                                                Circuit Judge


        *
          The case is unanimously ordered submitted without oral argument pursuant to Fed. R. App. P.
34(a) and 10th Cir. R. 34.1.9. This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.